Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                            Case
                            AM   1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 1 of 22 PageID #: 4
Envelope: 2920425
Reviewer: Brittany M.




                           State 0f Rhode Island                                                         Washington, SC

                           Mark Traghella and Jodi Traghella, as individuals and
                           Mark Traghella and Jodi Traghella as Parents and
                           Next Friends 0f John Doe, Alias, a Minor, and
                           John Doe, Alias, a Minor
                                         Plaintiffs
                           v.                                                             C.A.   NO.

                           North Kingstown School Department;
                           Council 0n Elementary and Secondary Education;
                           Angelica Infante-Green, an individual in her capacity as
                           Commissioner for the Council 0n Elementary and Secondary Education;
                           Ocean    State Transit,    LLC;   &
                           First Student, Inc.
                                    Defendants



                                                         SECOND AMENDED COMPLAINT


                                                          INTRODUCTORY STATEMENT
                           The action     is   commenced by Mark Traghella and Jodi Traghella,            as individuals   and

                           Mark Traghella and Jodi Traghella                as Parents   and Next Friends 0f John Doe,     Alias,


                           a Minor, and John Doe, Alias, a        Minor        against   North Kingstown School

                           Department; Council 0n Elementary and Secondary Education; Angelica Infante-

                           Green, an individual in her capacity as Commissioner for the Council 0n

                           Elementary and Secondary Education; Ocean State Transit, LLC;                     & First Student,
                           Inc. (hereinafter “Defendants”) in order to           remedy or seek relief for the Defendants’

                          unlawful conduct.



                                                               JURISDICTION AND VENUE

                                    1.    Jurisdiction 0f the Court   is   invoked pursuant to R.I.G.L. 8-2-13; and 8-2- 14, and


                           other pertinent statutes.
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                            Case
                            AM   1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 2 of 22 PageID #: 5
Envelope: 2920425
Reviewer: Brittany M.                                                                                                                       2



                                    2.   Venue      is   proper in the   district   pursuant to inter   alia,   R.I.G.L. 9—4-4.


                                    3.    With respect          t0 the allegations contained herein:


                                    a.        The alleged unlawful           practices occurred and/or are continuing to occur


                                              within the State 0f Rhode Island, and in this judicial               district;



                                    b.        all   records relevant t0 the alleged unlawful conduct are maintained and


                                              administered in the        Town   of North Kingstown, State of Rhode Island.




                                                                              THE PARTIES

                                    6.   The   Plaintiffs are individuals           and residents 0f the    Town     0f North Kingstown,


                           State of Rhode Island.




                                    7.   The Defendant North Kingstown School Department (“North Kingstown”)

                          provides educational services for residents 0f the                  Town 0f North Kingstown.         Created in


                           2014, the Council on Post-Secondary Education and The Defendant State of Rhode


                           Island Council      0n Elementary and Secondary Education comprise the Board 0f

                           Education. The       Rhode          Island Department of Education Statewide Student Transportation


                           System (“Statewide”)           is   an ofﬁce Within the Rhode Island Department of Education

                           (“RIDE”). Defendant Angelica Infante-Green,                   is   an individual and serves as the


                           Commissioner 0f Elementary and Secondary Education and Chief Administrative Ofﬁcer

                           of the Council 0n Elementary and Secondary Education. Defendant Ocean State Transit,


                           LLC   (“Ocean State”)          is   a domestic limited liability     company with a principal ofﬁce

                           located at 117 Metro Center Boulevard, Suite 2001, Warwick, RI 02886.                           Ocean   State


                           maintained a contract with the Defendant Council 0n the date of Plaintiff Doe’s original
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                            Case
                            AM   1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 3 of 22 PageID #: 6
Envelope: 2920425
Reviewer: Brittany M.




                           injury.   Defendant       First Student, Inc. (”First Student”) is a foreign corporation            with a


                          principal ofﬁce located at          600 Vine    Street, Suite 1400, Cincinnati,         OH, 45202 and

                           maintained a contract With Defendant Council during the dates of subsequent injury(ies).


                           On information and belief,          in   June 2020, contracts with both Ocean State and First


                           Student expired. The Ocean State Contract was not renewed, at Which time, Defendant


                           Council and Defendant First Student,               Inc. entered into a contract for      busing Which was in


                           effect at the time       0f the ﬁling of the instant action. The Defendants are sufﬁciently


                          joined regarding this matter t0 be held jointly and severally liable for any and                     all



                           damages.




                                     8.        At   all   times material t0 the allegations 0f the Complaint, the Defendants


                           each have continuously, and do now, employ                  at least     50 or more employees in the State of


                           Rhode     Island.    At    all   times pertinent to this Complaint, individuals working for the


                           Defendants were each a person acting in furtherance of the interest                      of,   and on behalf   of,



                           and as agents for the Defendants, with respect                  to all allegations in this   Complaint and   their


                           actions are imputed to the Defendants.               At   all   times, these individual employees acted as


                           agents of the Defendants, administering the inadequate policies and procedures of the


                           Defendants.


                                                            FACTS APPLICABLE TO EACH COUNT

                                     9.        Plaintiff John       Doe was   12 and 13 years 01d on the date(s) of the respective


                           incident(s) cited in this Complaint.




                               10.             Plaintiff John       Doe’s date ofbirth       is   9/26/2007.
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                            Case
                            AM   1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 4 of 22 PageID #: 7
Envelope: 2920425
Reviewer: Brittany M.




                               11.            Plaintiffs   Mark and    Jodi Traghella are the parents and legal guardians 0f


                           Plaintiff Doe.




                               12.            Plaintiff Doe is a 6th    Grade student   at the   Sargent Rehabilitation Center in


                           Warwick, Rhode       Island.




                               13.            Plaintiffs allege that    Defendants violated the Individuals with Disabilities


                           Act (IDEA), among other          statutes   and   common   laws.




                               14.            Speciﬁcally, Plaintiffs allege that Plaintiff Doe’s IEP           was not followed

                          when transportation and          supervision goals were not implemented, resulting in serious


                           injury(ies) to Plaintiff Doe      0n or about December       2,   2019 and subsequent      dates.




                               15.            Plaintiff Doe suffers     from several physical and emotional         disabilities


                           including but not limited to Autism,         ADHD and anxiety.         He   is   non-verbal and uses a


                           communication device.




                               16.            Defendant North Kingstown           utilizes Statewide Transportation, a         RIDE

                          program, to transport      all   resident students, including Plaintiff Doe, attending out 0f


                           district   placements.   RIDE    is   a department 0f the Defendant Council          0n Elementary and

                           Secondary Education, and Statewide            is   an ofﬁce within RIDE. Defendant North


                           Kingstown maintained a contract with Ocean              State Transit,   LLC to bus     students. This
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                            Case
                            AM   1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 5 of 22 PageID #: 8
Envelope: 2920425
Reviewer: Brittany M.




                           contract   was     effective   0n December    2,   2019, the date        when Plaintiff Doe      sustained his


                           ﬁrst injury.




                               17.              The Transportation Application Form                 for Plaintiff Doe submitted t0


                           Statewide 0n 7/29/19 for the Session Special Education Fall 2019-2020 by Defendant


                          North Kingstown          states that Plaintiff Doe is a “Flight Risk.” Plaintiff Doe’s parents,


                           Plaintiffs   Mark and       Jodi Traghella also put the Defendants 0n notice of Plaintiff Does


                           limitations    and   that   he required supervision     at all times.




                               18.              An IEP team meeting was          also held    on November       5,   2019   to   review


                           Plaintiff Doe’s IEP. This         meeting included the following directive 0n Plaintiff Doe’s


                           IEP, inter alia:


                                                “Close supervision     at all   time due t0 poor safety awareness, difﬁculty with


                          behavioral regulation and need for assistance with                  all   daily living skills”




                               19.              On December 2,     2019, Plaintiff Doe attended school and was transported


                           home on the bus        operated by Defendant Ocean State.




                               20.              Plaintiff Doe   was on   the bus unsupervised and proceeded t0 ﬂee the bus.


                           The likelihood of Plaintiff leaving         the bus    on   his   own was     a possibility about which


                           Defendant Ocean         State,   Defendant North Kingstown and the other pertinent had speciﬁc


                           notice 0f according t0 his        IEP and   Plaintiff Doe’s caregivers. Plaintiff Doe                 was found by

                           the bus driver and/or aid sitting outside the bus with his shoes off.
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                            Case
                            AM   1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 6 of 22 PageID #: 9
Envelope: 2920425
Reviewer: Brittany M.




                               21.             Plaintiff Doe     was returned home    in   wet clothes    t0 Plaintiffs   Mark and   Jodi


                           Traghella.    The bus aide      for   Defendant Ocean State explained t0 the Traghellas that

                           Plaintiff Doe      had an “accident” 0n a previous stop While bus personnel were                assisting a


                           child in a Wheelchair off the bus.




                               22.             The Traghellas were informed       that Plaintiff Doe got out        0f his seat with


                           his shoes off and exited the bus, going         down the   stairs at the   bottom step [pushing the

                           door open and attempting t0 leave the bus—-—- but seeming to               fall to   the ground at the


                           steps. Plaintiff Doe       remained 0n the ground, wet due         t0 rain, until the driver    and aide

                           returned t0 the front 0f the bus t0 realize he       was not     in his seat   and noticed him 0n the

                           outside ground.       At   that time, they   moved him back onto      the bus.       The bus aide

                           attempted t0 put John Doe’s shoes back 0n.




                               23.             N0 medical treatment was       called to assist Plaintiff Doe       by   the bus driver


                           0r bus aide and the Traghellas were not notiﬁed 0f the accident.                 The Traghellas were

                           only notiﬁed of the incident          when Plaintiff Doe was dropped       at   home on the regular bus

                           route.




                               24.             Upon    learning of the incident, Plaintiffs    Mark and      Jodi Traghella brought


                           Plaintiff Doe for     immediate medical treatment. Plaintiff Doe was diagnosed With a

                          broken foot and as having suffered serious and severe physical and emotional                      injuries   due

                           t0 this incident.
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                           Case
                            AM  1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 7 of 22 PageID #: 10
Envelope: 2920425
Reviewer: Brittany M.                                                                                                                    7




                               25.             Provision of Transportation         is   a related service that, per Plaintiff Doe’s


                           IEP, helps   him beneﬁt from           special education (Council Regulation §6.4 (CC)).




                               26.             As   stated above, in arranging for said transportation,         Defendant North

                           Kingstown indicated on Statewide’s application form                  that Plaintiff Doe   was a    “Flight


                           Risk.”




                               27.             The comment “Flight Risk”           clearly conveys the    message    that Plaintiff Doe


                          requires “close supervision”            —   a term also used in his IEP.




                               28.             Adequate supervision 0f Plaintiff Doe did not occur 0n             his   bus ride home


                           on December        2,   2019   as he   was   able to leave his seat and exit the bus Without being


                           noticed by the driver or the monitor.




                               29.             Plaintiff Doe’s risk       of ﬂight materialized into circumstances Which


                           allowed his ﬂight to result in serious, palpable and permanent injury.




                               30.             Plaintiff Doe’s transportation           on the afternoon 0f December     2,   2019 did

                           not comply With the related service provided in his IEP.
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                           Case
                            AM  1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 8 of 22 PageID #: 11
Envelope: 2920425
Reviewer: Brittany M.




                               3   1.         On December        12,   2019, Plaintiffs   Mark and   Jodi Traghella ﬁled a written


                           complaint regarding the above cited incident t0 the RI Department of Education.




                               32.            On January      15,   2020, the RI Department 0f Elementary and Secondary


                           Education held that the town 0f North Kingstown was in compliance With regard t0 the


                           allegations cited in the     Complaint and Statewide was found            t0   be in non-compliance      .




                               33.            It   was held   that Transportation is a “related service” that, per        John Doe’s

                           IEP, helps      him beneﬁt from      special education. In arranging for that transportation,          North

                           Kingstown indicated 0n Statewide’s application form               that   John Doe    is   a “Flight Risk.”


                           Adequate supervision of Plaintiff Doe did not occur 0n              his   bus ride   home 0f December 2,

                           2019    as he   was   able t0 leave his seat and exit the bus without being noticed           by   the aide,


                           assigned t0 him, the driver or the monitor. His risk of ﬂight materialized in


                           circumstances Which allowed his ﬂight to result in serious injury.




                               34.               Subsequent    t0 the Plaintiffs’ report   0f this incident t0 the RI Department


                           0f Education, and the formal ﬁnding that Statewide was not in compliance, the                      Plaintiffs


                           have suffered      retaliation   by the Defendants.




                               35.            On information and belief,        Defendant Ocean State’s busing contract with

                           Defendant Council was not renewed.               A new contract was formed for busing between
                           Defendant Council and Defendant              First Student.
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                           Case
                            AM  1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 9 of 22 PageID #: 12
Envelope: 2920425
Reviewer: Brittany M.




                               36.             The   Plaintiffs   have been retaliated against in terms 0f interruption,


                           interference and obstruction 0f the transportation services of Plaintiff Doe.                   Such

                           interruption has included but          is   not limited to Defendant First Student’s repeated failure


                           to pick    up   Plaintiff Doe; failure t0 bring Plaintiff Doe        home;   failure to properly supervise


                           him; causing him t0 sustain additional injury, including a cut t0 his hand When,


                          unsupervised, he touched a fan on the bus, coming into contact With metal blades.


                           Representatives of Defendant First Student ceased having meaningful contact with


                           Plaintiffs   and ceased reasonable          efforts t0   communicate with and oversee the         safety   and

                          well—being 0f Plaintiff Doe.




                               37.             Plaintiff   Doe    has sustained serious and severe physical and emotional


                           injuries    from the above referenced incident(s) and the                    retaliatory   conduct that has


                           subsequently followed.          Due t0 the injury sustained on December 2, 20 1 9, he was precluded

                           from using necessary sensory devices              critical to his well-being.    He has been unable to      self-



                           regulate, ambulate stairs,        engage in self—care and was delayed in pursuing many of his


                           academic, physical and other health goals. Moreover, his injury(ies) and treatment by the


                           Defendants caused him extreme                 stress, anxiety,   physical and emotional pain.          Plaintiffs


                           Mark and        Jodi Traghella have sustained serious derivative emotional and physical injuries


                           stemming from         this incident    and economic burden from the             retaliatory   conduct that has


                           followed.




                               38.             Defendants failed t0 exercise a standard 0f reasonable care and breached                  its



                           duty t0 protect the health, well-being and safety of the Plaintiff                     Doe and engaged           in
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                          Case
                           AM 1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 10 of 22 PageID #: 13
Envelope: 2920425
Reviewer: Brittany M.                                                                                                                  10



                           retaliatory treatment as described above.            The   injuries sustained     by   Plaintiff   Doe were

                          proximately caused by the Defendants’ breach of their duty and abject negligence.




                               39.             Plaintiffs   have sustained actual and mental      injuries   0f an egregious nature.




                               40.             But   for Defendants’ negligent conduct in this matter, Plaintiffs             would not

                           have been subject         t0 physical assault or experienced the resulting emotional           and physical

                           effects.




                               41.             The Defendants have         intentionally   and willfully engaged         in a series   0f


                          unlawful     acts, practices, policies,     and procedures; and/or acted negligently causing injury

                           to the Plaintiffs. Plaintiffs experienced        and continues t0 experience      injuries   stemming from

                           the incidents cited in this Complaint.




                               42.             The Defendants’ conduct         reﬂects, in both purpose       and   effect,   a blatant,


                          willful,    wanton and/or        intentional unlawful treatment against the Plaintiff.         Such conduct

                           has involved an intentional, reckless, and/or callous indifference to the statutorily protected


                           rights   of the   Plaintiffs.




                               43.             The wrongful      actions   by Defendants and     its   agents complained 0f herein


                          were taken Without justiﬁcation, excuse, or defense, but rather were taken                     in willful   and

                          wanton disregard 0f Plaintiffs, and have caused the              Plaintiffs humiliation,      embarrassment,


                           emotional and physical harm, and other damages.
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                          Case
                           AM 1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 11 of 22 PageID #: 14
Envelope: 2920425
Reviewer: Brittany M.                                                                                                               1 1




                                                                              COUNT I
                                                                          NEGLIGENCE
                                                                       As   to all   Defendants


                                    44.         The   allegations contained in Paragraphs 1-41         above are incorporated herein


                          by reference        in their entirety.




                                    45.         Defendants knew 0r should have                 known   that improperly    supervising


                           Plaintiff Doe,      among    other negligent conduct, could put Plaintiff” s emotional and physical


                          well—being and safety at          risk.




                                    46.         Defendants owed a duty 0f care t0 Plaintiff Doe. Defendant had a duty t0


                           take reasonable steps t0 protect Plaintiff’s well-being and had either actual or constructive


                           knowledge and notice          that   he could be put   at risk.




                                    47.         Defendants breached      this duty.




                                    48.         As   a direct result of this breach, the Plaintiffs have suffered gross physical


                           and emotional        injuries.




                           WHEREFORE, Plaintiffs pray that judgment be entered herein against Defendants, jointly

                           and severally and         in favor   0f Plaintiffs for    all   damages and equitable   relief available, as


                           hereinafter requested.
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                          Case
                           AM 1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 12 of 22 PageID #: 15
Envelope: 2920425
Reviewer: Brittany M.                                                                                                                     12




                                                                               COUNT II
                                                                INTENTIONAL MISCONDUCT
                                                                       As    to A11     Defendants



                                    49.          The   allegations contained in Paragraphs 1-48             above are incorporated

                           herein   by reference       in their entirety.




                                    50.          Defendants owed a duty of care to the            Plaintiffs.




                                       5 1.      Defendants intentionally breached their duty of care, and willfully,


                           intentionally       and recklessly disregarded the         rights   0f the   Plaintiffs.




                                    52.          As   a direct and proximate result, Plaintiff has suffered and will continue t0


                           suffer gross physical         and emotional      injuries.




                                               WHEREFORE,         Plaintiffs   pray that judgment be entered herein against


                           Defendants, jointly and severally, and in favor of Plaintiffs for                   all   damages and equitable

                           relief available, as hereinafter requested.


                                                                     COUNT III
                                                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                                                              As   to A11   Defendants


                                    53.          Paragraphs 1-48 above are incorporated herein by reference in their


                           entirety.




                                    54.       The Defendants’    actions    were undertaken       in a reckless      manner, or intentionally


                           for the purpose         0f causing, and had the reasonably anticipated effect 0f causing, the
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                          Case
                           AM 1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 13 of 22 PageID #: 16
Envelope: 2920425
Reviewer: Brittany M.                                                                                                                 1   3




                           Plaintiffs t0 suffer     extreme and severe emotional and physical        distress,   which   injuries   have


                          been and Will continue          t0    be accompanied by a variety 0f emotional and physiological


                           manifestations.




                                    55.         As a direct, proximate, foreseeable and/or intended result 0f the Defendants’

                          wrongful, wanton, and intentional actions, the Plaintiffs endured suffering of mind and


                          body, and have suffered, and will continue t0 suffer, severe and extreme physical and


                           emotional distress, with resulting physical and emotional manifestations, and have suffered


                           and Will continue       t0 suffer irreparable   harm.



                                                                    COUNT IV
                                                     NEGLIGENT TRAINING AND SUPERVISION
                                                                          As   to A11   Defendants

                                    56.         Paragraphs 1-48 above, are incorporated herein, by reference, in their
                           entirety.




                                    57.         Defendants owed a duty of care and responsibility to the          Plaintiffs,


                           regarding     its   agents, supervisors, managers. Said duty required the Defendants to:



                                    a.   properly train   its   agents, supervisors,    and managers, regarding appropriate

                          policies     and procedures regarding proper supervision of its students, including             Plaintiff


                           Doe;


                                    b. exercise     reasonable supervision and monitoring of the conduct 0f said


                           individua1(s) responsible for the supervision 0f all students.



                                    58.         The Defendants acted      as an   unﬁt and unsuitable employer,     in the   manner

                           in   Which they trained and supervised         their agents, supervisors,   managers.
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                          Case
                           AM 1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 14 of 22 PageID #: 17
Envelope: 2920425
Reviewer: Brittany M.                                                                                                            14




                                    59.       The Defendants breached the duty of care owed         t0 the Plaintiffs to exercise


                           the skills, ability, and care customarily exercised       by employers   in similar circumstances,


                           in the hiring, training, supervision,       and monitoring of the reasonable performance of their

                           agents, supervisors,      and managers, especially with respect    to their duty to maintain a safe


                           environment.




                                    60.       As   the direct, foreseeable, and intended result of the Defendants’ tortious


                           conduct, the Plaintiffs have suffered serious emotional and physical          harm and    other


                           damages now and         in the future, including severe emotional distress with resulting severe


                          physical and emotional manifestations, as well as those damages for Which there              is   n0

                           adequate remedy         at law.




                                    WHEREFORE,           Plaintiffs   pray that judgment be entered herein against


                           Defendants, jointly and severally, and in favor 0f the Plaintiffs for        all   damages and

                           equitable relief available, as hereinafter requested.



                                                                           COUNT V
                                              INDIVIDUALS WITH DISABILTIES EDUCATION ACT
                                                                  20 U.S.C. §1400 (2004)
                                                                   As To A11 Defendants

                                    61.       Paragraphs 1-48 above, are incorporated herein, by reference, in their
                           entirety.




                                    62.       Plaintiff Doe is entitled to adequate support for his special needs     under the


                           Act, including the elements of his speciﬁc IEP (Individualized Education Plan)
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                          Case
                           AM 1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 15 of 22 PageID #: 18
Envelope: 2920425
Reviewer: Brittany M.                                                                                                                         15



                                    63.        Plaintiff Doe is a student with a diagnosis              0f autism and a student With and


                           IEP.



                                    64.        Transportation         is   a related service that, per Plaintiff Doe’s IEP, helps his


                          beneﬁts from special education (Council Regulation §6.4 (CC)). In arranging for said


                           transportation,     Defendant North Kingstown indicated that Plaintiff Doe was a “Flight

                           Risk.”



                                    65.        The comment “Flight Risk”                   clearly conveys the   message   that Plaintiff Doe


                          requires “close supervision”            —   a term also used in his IEP.



                                    66.        Adequate supervision 0f Plaintiff Doe did not occur 0n                  his   bus ride   home

                           on December        2,   2019   as he   was      able t0 leave his seat and exit the bus Without being


                           noticed by the driver 0r the monitor.



                                    67.        Plaintiff Doe’s risk          0f ﬂight materialized in circumstances which allowed


                           his ﬂight to result in serious         and palpable        injury.



                                    68.        Plaintiff Doe’s transportation               0n the afternoon 0f December      2,   2019 and

                           during subsequent rides, did not comply with the related service provided in his IEP in


                           Violation 0f the afore-referenced statute.



                                                      COUNT VI
                             RHODE ISLAND BOARD OF EDUCATION REGULATIONS GOVERNING THE
                                                   EDUCATION OF CHILDREN WITH DISABILITIES
                                                                             200-RICHR-20-30-6
                                                                             As   t0 all   Defendants


                                    69.        Paragraphs 1-48 above, are incorporated herein, by reference, in their


                           entirety.
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                          Case
                           AM 1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 16 of 22 PageID #: 19
Envelope: 2920425
Reviewer: Brittany M.                                                                                                               16



                                    70.       Plaintiff Doe is a child with a disability as the   term   is   deﬁned within   the


                           Act Section 6.4     E    (3), as   he has autism.




                                    71.       Plaintiff Doe is entitled t0 free appropriate public education pursuant to


                           Section 6.4    M of the Act.


                                    72.       Local Governmental Agency(ies) must provide free appropriate public


                           education in accordance with 34           CFR    §3000.101.




                                    73.       Plaintiff Doe is entitled t0 transportation pursuant t0 Section 6.10.3      0f the


                           Act.


                                    74.       Defendants violated Sections 6.4 (M); 6.5.1(A) and 6.10.3 and other


                          pertinent provisions be their unlawful conduct cited above.


                                                                            COUNT VII
                                                    THE RI WHISTLEBLOWERS’ PROTECTION ACT
                                                                               TITLE 28
                                                                        SECTION 28-50-1
                                                                       As   to A11   Defendants

                                    75.       The    allegation in paragraphs 1-48, above, are incorporated herein      by

                           reference, in their entirety.


                                    76.        The Defendants’ conduct described above was motivated by

                           an intent to   retaliate against the Plaintiffs because, inter alia,   they reported conduct Which


                           they   knew    or reasonably believed to be a Violation of their rights under federal and/or


                           state law, 0r represent       an existing 0r imminent Violation 0f state 0r federal law.




                                    77.       But   for the Defendants’ intent to retaliate against the Plaintiffs because      of
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                          Case
                           AM 1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 17 of 22 PageID #: 20
Envelope: 2920425
Reviewer: Brittany M.                                                                                                                   17



                           the conduct referenced in the previous paragraph, Defendants                  would not have    retaliated


                           against the Plaintiffs.




                                     78.      Defendants’ conduct      is   in Violation   0f the RI Whistleblowers’ Act,     RIGL

                           section 28-50-01 et seq.




                                     79.        As   a result of Defendants’ unlawful conduct, Plaintiffs have suffered


                           severe distress, with resulting physical and/or emotional injuries, humiliation, attorney’s


                           fees,   and other damages.




                           WHEREFORE,            Plaintiffs   pray that judgment be entered herein against the Defendants,


                          jointly    and severally and     in favor   0f Plaintiffs for    all   damages and equitable   relief


                           available, as hereinafter requested.



                                                                  COUNT VIII
                                                      RHODE ISLAND CIVIL RIGHTS ACT OF                      1990
                                                                   R.I.G.L.   SECTION 42-1 12-1
                                                                      As    to A11   Defendants


                                     79.        The   allegations contained in Paragraphs 1-48         above are incorporated herein


                          by reference        in their entirety.




                                     80.        The Defendants’ discriminatory conduct,                 policies,   and practices are

                           Violative 0f the provisions 0f the         Rhode    Island Civil Rights Act 0f 1990, R.I.G.L. 42-1 12-


                           1   et seg., by:
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                          Case
                           AM 1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 18 of 22 PageID #: 21
Envelope: 2920425
Reviewer: Brittany M.                                                                                                                        18



                                    a.    interfering with Plaintiff’s right to avail himself of the full                and equal beneﬁt

                                          and protection of        state   and federal laws intended           t0 prevent discrimination


                                          based on     disability;


                                    b.    treating Plaintiff in a hostile,      demeaning, and otherwise unlawful manner based


                                          0n   his disability;


                                    c.    causing Plaintiff humiliation, emotional and physical distress and harm because


                                          0f his    disability.




                                    81.        The unlawful       practices engaged in            by   the Defendants   were motivated by

                           impermissible and unlawful considerations concerning Plaintiff” s disability. Such practices


                           include, but are not limited to, the Defendants:


                                               a)        discriminating against the Plaintiffbecause of his gender; disability;


                                               b)        subj ecting Plaintiff to discriminatory conduct;


                                               c)        retaliating against Plaintiff.




                                    82.        But    for the Defendants’ intent t0 discriminate against Plaintiff based                0n   his


                           disability,    Defendants would not have subjected him to discriminatory conduct.                             The

                           Defendants         purposefully,       maliciously,     and      Without justiﬁcation         0r   excuse,    took


                           discriminatory action With respect t0 Plaintiff because of Plaintiff” s disability.




                                    WHEREFORE, Plaintiff prays that judgment be entered herein against Defendants,

                          jointly   and   severally,    and   in favor   0f Plaintiff for   all   damages and equitable relief available,

                           as hereinafter requested.
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                          Case
                           AM 1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 19 of 22 PageID #: 22
Envelope: 2920425
Reviewer: Brittany M.                                                                                                              19



                                                                           COUNT IX
                                                          Civil Rights of People with Disabilities      Act
                                                                     R.I.G. L. 42-87-1 et seq
                                                                      As To   A11 Defendants

                                    83.         The   allegations contained in Paragraphs 1-48       above are incorporated herein


                          by reference        in their entirety




                                    84.         The Defendants’ discriminatory conduct,               policies,   and practices are

                           Violative of the provisions 0f the Civil Rights 0f People With Disabilities Act, R.I.G.L. 42-


                           87—1 et seg., by:




                                    85.         Defendants denied Plaintiff Doe the beneﬁt 0f a program, activity 0r service


                          by an   entity, receiving       ﬁnancial service from, 0r doing business from the State.




                                    86.         Defendants interfered with Plaintiff Doe’s right t0 avail himself 0f the         full



                           and equal beneﬁt and protection of                  state   and federal laws intended         t0   prevent


                           discrimination based on disability;


                                    87.       Defendants treated Plaintiff Doe in a      hostile,   demeaning, and otherwise


                          unlawful manner based 0n Plaintiff Doe’s disability; causing him humiliation, emotional


                           and physical       distress   and harm because 0f Plaintiff Doe’s     disability.


                                    88.         The unlawful      practices engaged in   by   the Defendants      were motivated by

                           impermissible and unlawful considerations concerning Plaintiff Doe’s disability. Such


                          practices include, but are not limited t0, the Defendants:


                                                a)        discriminating against the Plaintiff      Doe because of Plaintiff Doe’s

                                    disability;
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                          Case
                           AM 1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 20 of 22 PageID #: 23
Envelope: 2920425
Reviewer: Brittany M.                                                                                                                  20



                                              b)       subj ecting Plaintiff Doe t0 discriminatory conduct;


                                              c)       retaliating against Plaintiff Doe;


                                              d)        and denying      Plaintiff   Doe   the equal beneﬁt and protection of state


                                     and federal laws intended        to prevent discrimination     based 0n    disability.




                                     89.      But for the Defendants’        intent to discriminate against Plaintiff         Doe based

                           on    his disability, Defendants        would not have subjected them        t0 discriminatory conduct.


                           The Defendants purposefully, maliciously, and without justiﬁcation 0r excuse, took

                           discriminatory action with respect to Plaintiff Doe because of Plaintiff Doe’s disability.




                                                                     PRAYER FOR RELIEF

                                     WHEREFORE,            Plaintiffs    prays   that      judgment be     entered    herein      against


                           Defendants, jointly and severally, and in favor 0f Plaintiffs for             all   damages and equitable

                           relief available, including, but not limited t0:


                                     b.)   an order that the Defendants make whole the Plaintiffs With appropriate


                           compensation for emotional and physical               distress, loss    of consortium, and         interest, in


                           amounts    to   be proved   at trial,   and other afﬁrmative     relief necessary t0 eradicate the effects


                           of their conduct;


                                     c.)   an order that the Defendants make whole the Plaintiff by providing for any


                           additional pecuniary losses, including but not limited t0 any costs incurred for medical


                           treatment and/or counseling and compensation for the damages done both physically and


                           emotionally in amounts to be determined at            trial;



                                     d.)   an order the Defendants make Whole the Plaintiff by providing compensation


                           for    non-pecuniary losses, including but not limited t0 emotional pain,                           suffering,
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                          Case
                           AM 1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 21 of 22 PageID #: 24
Envelope: 2920425
Reviewer: Brittany M.                                                                                                                    21



                           humiliation, and mental anguish in amounts to be proven at                    trial,   including an appropriate


                           award 0f compensatory damages pursuant                     t0 pertinent statutes;


                                       e.)   grant attorney’s fees and the costs 0f the action;


                                       f.)   grant punitive or exemplary damages, as appropriate t0 punish the Defendants


                           for   its   malicious conduct and/or for their reckless and/or callous indifference t0 the


                           statutorily protected rights         of the   Plaintiff;



                                       g.) grant    an appropriate award of prejudgment               interest,    including an award 0f


                           interest for all      damages awarded         t0 the Plaintiff   from the date the cause 0f action accrued,

                          pursuant to R.I.G.L. Section 9-21-10;


                                       h.)   Order Defendants       t0   comport with the requirements 0f            all   laws and statutes


                          pertinent t0 protect the health, safety, and equal right t0 education due Plaintiff Doe;


                                       i.)   grant such further relief as the court       deems necessary and proper.




                                                                DEMAND FOR TRIAL BY JURY
                                       Plaintiffs   hereby demands        trial   by jury 0f all   issues pertinent to the causes in the


                           Complaint         triable as   of right by jury.
Case Number: WC—2020-0513
           Washington County Superior Court
Filed in
Submitted: 1/19/2021 9:56
                          Case
                           AM 1:21-cv-00082 Document 1-1 Filed 02/15/21 Page 22 of 22 PageID #: 25
Envelope: 2920425
Reviewer: Brittany M.                                                                          22



                           Respectfully Submitted,
                           By Their Attorney,
                           Mark   Traghella and Jodi Traghella, as individuals and
                           Mark   Traghella and Jodi Traghella as Parents and
                          Next Friends of John Doe,     Alias, a   Minor and
                          John Doe, Alias, a Minor

                          /s/ Stephen T.      Fanning

                           Stephen T. Fanning #3900
                           305 South Main Street
                           Providence, RI 02903
                           40 1 -272-8250
                           401-272-4520 (FAX)
